DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 8-17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-16 of U.S. Patent No. 11,282,684. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent 11,282,684 discloses the limitations of the Instant Application.
	In re claim 1, U.S. Patent 11,282,684 discloses a multilayer ceramic capacitor comprising: 
a body including dielectric layers and first and second internal electrodes disposed with respective dielectric layers 5interposed therebetween to be point-symmetrical to each other;
first and second connection electrodes penetrating through the body in a direction perpendicular to the dielectric layer, and connected to the first internal electrode;
third and fourth connection electrodes penetrating 10through the body in the direction perpendicular to the dielectric layer, and connected to the second internal electrode;
first and second external electrodes disposed on both external surfaces of the body and connected to the first and 15second connection electrodes; and
third and fourth external electrodes spaced apart from the first and second external electrodes and connected to the third and fourth connection electrodes, wherein the second internal electrode has first and second 20via holes, and the first internal electrode has third and fourth via holes (Claim 1).
	In re claim 2, U.S. Patent 11,282,684 discloses the multilayer ceramic capacitor of claim 1, as explained above. U.S. Patent 11,282,684 further discloses wherein the first and second connection electrodes penetrate through DB1/ 127396706.1 Page 28the first and second via holes of the second internal electrode, respectively, and the third and fourth connection electrodes penetrate through the third and fourth via holes of the first internal 5electrode, respectively (Claim 2).
In re claim 3, U.S. Patent 11,282,684 discloses the multilayer ceramic capacitor of claim 1, as explained above. U.S. Patent 11,282,684 further discloses wherein each of the first and second internal electrodes has a rectangular shape (Claim 3).
In re claim 4, U.S. Patent 11,282,684 discloses the multilayer ceramic capacitor of claim 1, as explained above. U.S. Patent 11,282,684 further discloses wherein a ratio of a distance between the first and second connection electrodes or a distance between the third and fourth connection electrodes to a distance between the first via hole and the third 15via hole or a distance between the second via hole and the fourth via hole is 1.9 or more (Claim 4).
In re claim 5, U.S. Patent 11,282,684 discloses the multilayer ceramic capacitor of claim 1, as explained above. U.S. Patent 11,282,684 further discloses wherein the distance between the first and second connection electrodes 20is a distance between centers of the first and second connection electrodes, the distance between the third and fourth connection electrodes is a distance between centers of the third and fourth connection electrodes, DB1/ 127396706.1 Page 29the distance between the first via hole and the third via hole is a shortest distance between the first via hole and the third via hole, and the distance between the second via hole and the fourth 5via hole is a shortest distance between the second via hole and the fourth via hole (Claim 5).
In re claim 8, U.S. Patent 11,282,684 discloses the multilayer ceramic capacitor of claim 1, as explained above. U.S. Patent 11,282,684 further discloses wherein a ratio of a diameter of one of the first to fourth connection electrodes to a distance between the first via hole and the third via hole or a distance between the second via hole and the fourth via hole is 0.375 or more (Claim 7).
In re claim 9, U.S. Patent 11,282,684 discloses the multilayer ceramic capacitor of claim 8, as explained above. U.S. Patent 11,282,684 further discloses wherein the distance between the first via hole and the third via hole is a shortest distance between the first via hole and the third via hole, and 15the distance between the second via hole and the fourth via hole is a shortest distance between the second via hole and the fourth via hole (Claim 8).
In re claim 10, U.S. Patent 11,282,684 discloses the multilayer ceramic capacitor of claim 8, as explained above. U.S. Patent 11,282,684 further discloses wherein 20a ratio of a diameter of one of the first to fourth connection electrodes to a distance between the first via hole and the third via hole or a distance between the second via hole and the fourth via hole is 0.6 or less (Claim 9).
In re claim 11, U.S. Patent 11,282,684 discloses the multilayer ceramic capacitor of claim 10, as explained above. U.S. Patent 11,282,684 further discloses wherein the distance between the first via hole and the third via hole is a shortest distance between the first via hole and the third via hole, and 5the distance between the second via hole and the fourth via hole is a shortest distance between the second via hole and the fourth via hole (Claim 10).
In re claim 12, U.S. Patent 11,282,684 discloses the multilayer ceramic capacitor of claim 10, as explained above. U.S. Patent 11,282,684 further discloses wherein 10each of the first and second internal electrodes includes nickel (Claim 11).
In re claim 13, U.S. Patent 11,282,684 discloses the multilayer ceramic capacitor of claim 10, as explained above. U.S. Patent 11,282,684 further discloses wherein each of the first to fourth external electrodes is a sintered 15electrode including nickel (Claim 12).
In re claim 14, U.S. Patent 11,282,684 discloses the multilayer ceramic capacitor of claim 10, as explained above. U.S. Patent 11,282,684 further discloses wherein each of the first to fourth external electrodes has centerline average roughness ranging from 1 nm to 100 nm (Claim 13).
In re claim 15, U.S. Patent 11,282,684 discloses the multilayer ceramic capacitor of claim 10, as explained above. U.S. Patent 11,282,684 further discloses wherein each of the first to fourth external electrodes includes a sintered electrode, and a first plating layer and a second plating layer laminated sequentially on the sintered electrode (Claim14).
In re claim 16, U.S. Patent 11,282,684 discloses the multilayer ceramic capacitor of claim 10, as explained above. U.S. Patent 11,282,684 further discloses wherein each of the first to fourth external electrodes has a thickness ranging from 1 µm to 10 µm (Claim 15).
In re claim 17, U.S. Patent 11,282,684 discloses the multilayer ceramic capacitor of claim 10, as explained above. U.S. Patent 11,282,684 further discloses wherein the body has a thickness of 100 µm or less (Claim 16).

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 6-7 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 6 of prior U.S. Patent No. 11,282,648. This is a statutory double patenting rejection.
In re claim 6, U.S. Patent 11,282,684 discloses the multilayer ceramic capacitor of claim 1, as explained above. U.S. Patent 11,282,684 further discloses wherein a ratio of a distance between the first and second connection 10electrodes or a distance between the third and fourth connection electrodes to a distance between the first via hole and the third via hole or a distance between the second via hole and the fourth via hole is 5.0 or less (Claim 1).
In re claim 7, U.S. Patent 11,282,684 discloses the multilayer ceramic capacitor of claim 6, as explained above. U.S. Patent 11,282,684 further discloses wherein the distance between the first and second connection electrodes is a distance between centers of the first and second connection electrodes, the distance between the third and fourth connection 20electrodes is a distance between centers of the third and fourth connection electrodes, the distance between the first via hole and the third via hole is a shortest distance between the first via hole and the third via hole, and DB1/ 127396706.1 Page 30the distance between the second via hole and the fourth via hole is a shortest distance between the second via hole and the fourth via hole (Claim 6).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US Publication 2014/0104750) in view of Park et al. (US Publication 2015/0124371).
In re claim 1, Ahn discloses a multilayer ceramic capacitor comprising: 
a body (105 – Figure 1, ¶70) including dielectric layers (111 – Figure 1, ¶48) and first and second 5internal electrodes (121, 122 – Figure 13A, ¶47) disposed with respective dielectric layers interposed therebetween (Figure 13A) to be point-symmetrical to each other (Figure 13A); 
first and second connection electrodes (143 – Figure 13B, ¶102) penetrating through the body in a direction perpendicular to the dielectric layer (Figure 13B), and connected to the first internal electrode (121 – Figure 13A, Figure 13B); 
10third and fourth connection electrodes (144 – Figure 13B, ¶102) penetrating through the body in the direction perpendicular to the dielectric layer (Figure 13B), and connected to the second internal electrode (122 – Figure 13A, Figure 13B); 
first and third external electrodes (131, 132 – Figure 13A, ¶102) disposed on a surface of the body (Figure 13A) and connected to the first and second connection electrodes (Figure 13A, Figure 13B);
wherein the first and third external electrodes are spaced from one another (Figure 13A).
wherein the second internal electrode (122 – Figure 13A) has first and second via holes (area through which the connection electrodes pass through; 115 – Figure 13A, ¶61), and the first internal electrode (121 – Figure 13A) has third and fourth via holes (area through which the connection electrodes pass through; 114 – Figure 13A, ¶61). 
Ahn does not disclose 20first and second external electrodes disposed on both 15external surfaces of the body and connected to the first and second connection electrodes; and third and fourth external electrodes spaced apart from the first and second external electrodes and connected to the third and fourth connection electrodes
Park discloses first and second external electrodes (131 – Figure 3, ¶33) disposed on both 15external surfaces of the body (110 – Figure 3, ¶33) and connected to the first and second connection electrodes (141 – Figure 2, Figure 3, ¶33); 
and third and fourth external electrodes (132 – Figure 3, ¶33) spaced apart from the first and second external electrodes (Figure 2, Figure 3) and connected to the third and fourth connection electrodes (142 – Figure 2, Figure 3, ¶33).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the external electrode structure as described by Park to provide for an electronic device that is capable of being mounted on two sides.
In re claim 2, Ahn in view of Park discloses the multilayer ceramic capacitor of claim 1, as explained above. Ahn further discloses wherein 25the first and second connection electrodes (143 – Figure 13B) penetrate through DB1/ 112634265.1Page 27the first and second via holes (115 – Figure 13A, ¶61) of the second internal electrode (122 – Figure 13A), respectively, and the third and fourth connection electrodes (144 – Figure 13B) penetrate through the third and fourth via holes (114 – Figure 13A, ¶61) of the first internal 5electrode (121 – Figure 13A), respectively.
In re claim 3, Ahn in view of Park discloses the multilayer ceramic capacitor of claim 1, as explained above. Ahn further discloses each of the first and second internal electrodes (121, 122 – Figure 13A) has a rectangular shape (Figure 13A).
In re claim 12, Ahn in view of Park discloses the multilayer ceramic capacitor of claim 1, as explained above. Ahn does not disclose wherein each of the first and second internal electrodes includes nickel.
Park discloses wherein each of the first and second internal electrodes includes nickel (¶45).
It would have been obvious to a person having ordinary skill at the effective filing date of the invention to choose a material for the internal electrodes to provide for desired conductivity and capacitance characteristics. 
In re claim 16, Ahn in view of Park discloses the multilayer ceramic capacitor of claim 1, as explained above. Ahn does not disclose each of the first to fourth external electrodes has a thickness 25ranging from 1 µm to 10 µm. However, it is well-known in the art that adjusting the thickness of the electrode layer affects the ESR characteristics of the device. It would have been an obvious matter of design choice to adjust the thickness of the external electrode layer and achieve a device of desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 17, Ahn in view of Park discloses the multilayer ceramic capacitor of claim 1, as explained above. Ahn does not disclose the body has a thickness of 100 µm or less. It would have been an obvious matter of design choice to use the well-known knowledge of adjusting the thickness of the device, and thus adjusting the capacitance to achieve a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US Publication 2014/0104750) in view of Park et al. (US Publication 2015/0124371) and in further view of Arakawa et al. (US Patent 5,973,929).
In re claim 8, Ahn in view of Park discloses the multilayer ceramic capacitor of claim 1, as explained above. Ahn does not disclose a ratio of a diameter of one of the first to fourth connection 5electrodes to a distance between the first via hole and the third via hole or a distance between the second via hole and the fourth via hole is 0.375 or more.
Arakawa discloses adjusting the diameter of the connection electrodes (16, 17 – Figure 9, col.8 ll.38-39) and a distance between connection electrodes of opposing polarities, and thus the distance between via holes affects the capacitance of the device (col.8 ll.35-46). Arakawa further discloses a ratio of the diameter of the connection electrode to the distance between connection electrodes of opposing polarities to be 0.4 (col.9 ll.11-16).
It would have been obvious to person having ordinary skill in the art at the effective filing date of the invention to incorporate the connection electrode a via-hole dimensions to provide for a device having desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 9, Ahn in view of Park discloses the multilayer ceramic capacitor of claim 8, as explained above. Ahn does not disclose the distance between the first via hole and the third via hole is a shortest distance between the first via hole and the third via hole, and the distance between the second via hole and the fourth via hole is a shortest distance between the second via hole and 15the fourth via hole.
Arakawa discloses adjusting the diameter of the connection electrodes (16, 17 – Figure 9, col.8 ll.38-39) and a shortest distance between connection electrodes of opposing polarities, and thus the distance between via holes affects the capacitance of the device (col.8 ll.35-46). Arakawa further discloses a ratio of the diameter of the connection electrode to the distance between connection electrodes of opposing polarities to be 0.4 (col.9 ll.11-16).
It would have been obvious to person having ordinary skill in the art at the effective filing date of the invention to incorporate the connection electrode a via-hole dimensions to provide for a device having desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 10, Ahn in view of Park discloses the multilayer ceramic capacitor of claim 1, as explained above. Ahn does not disclose a ratio of a diameter of one of the first to fourth connection 5electrodes to a distance between the first via hole and the third via hole or a distance between the second via hole and the fourth via hole is 0.6 or less.
Arakawa discloses adjusting the diameter of the connection electrodes (16, 17 – Figure 9, col.8 ll.38-39) and a distance between connection electrodes of opposing polarities, and thus the distance between via holes affects the capacitance of the device (col.8 ll.35-46). Arakawa further discloses a ratio of the diameter of the connection electrode to the distance between connection electrodes of opposing polarities to be 0.4 (col.9 ll.11-16).
It would have been obvious to person having ordinary skill in the art at the effective filing date of the invention to incorporate the connection electrode a via-hole dimensions to provide for a device having desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 11, Ahn in view of Park discloses the multilayer ceramic capacitor of claim 10, as explained above. Ahn does not disclose the distance between the first via hole and the third via hole is a shortest distance between the first via hole and the third via hole, and the distance between the second via hole and the fourth via hole is a shortest distance between the second via hole and 15the fourth via hole.
Arakawa discloses adjusting the diameter of the connection electrodes (16, 17 – Figure 9, col.8 ll.38-39) and a shortest distance between connection electrodes of opposing polarities, and thus the distance between via holes affects the capacitance of the device (col.8 ll.35-46). Arakawa further discloses a ratio of the diameter of the connection electrode to the distance between connection electrodes of opposing polarities to be 0.4 (col.9 ll.11-16).
It would have been obvious to person having ordinary skill in the art at the effective filing date of the invention to incorporate the connection electrode a via-hole dimensions to provide for a device having desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US Publication 2014/0104750) in view of Park et al. (US Publication 2015/0124371) and in further view of Seo et al. (US Publication 2018/0068796).
In re claim 13, Ahn in view of Park discloses the multilayer ceramic capacitor of claim 1, as explained above. Ahn does not disclose each of the first to fourth external electrodes is a sintered electrode including nickel.
Seo discloses external electrodes comprising sintered electrodes including nickel (¶14, ¶65-66).
It would have been obvious to a person having ordinary skill in the art to incorporate the external electrode structure of Seo to ensure solderability when mounting the component. 
In re claim 15, Ahn in view of Park discloses the multilayer ceramic capacitor of claim 1, as explained above. Ahn does not disclose each of the first to fourth external electrodes includes a 20sintered electrode, and a first plating layer and a second plating layer laminated sequentially on the sintered electrode.
Seo discloses external electrodes includes a 20sintered electrode, and a first plating layer and a second plating layer laminated sequentially on the sintered electrode (¶14, ¶65-66, ¶87).
It would have been obvious to a person having ordinary skill in the art to incorporate the external electrode structure of Seo to ensure solderability when mounting the component. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US Publication 2014/0104750) in view of Park et al. (US Publication 2015/0124371) and in further view of Sasabayashi (US Publication 2016/0093438).
In re claim 14, Ahn in view of Park discloses the multilayer ceramic capacitor of claim 1, as explained above. Ahn does not disclose each of the first to fourth external electrodes has centerline average roughness ranging from 1 nm to 100 nm.
Sasabayashi discloses external electrodes has centerline average roughness ranging from 1 nm to 100 nm (Table 1: Example 1).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to increase adhesive properties of the external electrode in addition to construct a device using known specifications and designs in the art to meet user needs based on known design possibilities. 

5.	Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et 

al. (US Publication 2014/0104750) in view of Arakawa et al. (US Patent 5,973,929).

In re claim 18, Ahn discloses a multilayer ceramic capacitor comprising: 
a body (105 – Figure 1, ¶70) including dielectric layers (111 – Figure 1, ¶48) and first and second 5internal electrodes (121, 122 – Figure 13A, ¶47) disposed with respective dielectric layers interposed therebetween (Figure 13A); 
first and second connection electrodes (143 – Figure 13B, ¶102) penetrating through the body in a direction perpendicular to the dielectric layer (Figure 13B), and connected to the first internal electrode (121 – Figure 13A, Figure 13B); 
10third and fourth connection electrodes (144 – Figure 13B, ¶102) penetrating through the body in the direction perpendicular to the dielectric layer (Figure 13B), and connected to the second internal electrode (122 – Figure 13A, Figure 13B); 
A first external electrode (131– Figure 13A, ¶102) disposed on one external surface of the body (Figure 13A) and connected to the first internal electrode (121 – Figure 13A) through the first and second connection electrodes (143 – Figure 13B);
A third external electrode (132– Figure 13A, ¶102) disposed on the one external surface of the body (Figure 13A) and connected to the second internal electrode (122 – Figure 13A) through the third and fourth connection electrodes (144– Figure 13B);
wherein the second internal electrode (122 – Figure 13A) has first and second via holes (area through which the connection electrodes pass through; 114 – Figure 13A), in which the first and second connection electrodes are respectively disposed (143 – Figure 13), and the first internal electrode (121 – Figure 13A) has third and fourth via holes (area through which the connection electrodes pass through; 114 – Figure 13A), in which the third and fourth connection electrodes (144 – Figure 13B) are respectively disposed. 
Ahn does not disclose a ratio of a diameter of one of the first to fourth connection electrodes to a distance between the first via hole 5and the third via hole or a distance between the second via hole and the fourth via hole is 0.375 or more and 0.52 or less.
Arakawa discloses adjusting the diameter of the connection electrodes (16, 17 – Figure 9, col.8 ll.38-39) and a distance between connection electrodes of opposing polarities, and thus the distance between via holes affects the capacitance of the device (col.8 ll.35-46). Arakawa further discloses a ratio of the diameter of the connection electrode to the distance between connection electrodes of opposing polarities to be 0.4 (col.9 ll.11-16).
It would have been obvious to person having ordinary skill in the art at the effective filing date of the invention to incorporate the connection electrode a via-hole dimensions to provide for a device having desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

6.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. 

(US Publication 2014/0104750) in view of Arakawa et al. (US Patent 5,973,929) and in 

further view of Park et al. (US Publication 2015/0124371).

In re claim 19, Ahn in view of Arakawa discloses the multilayer ceramic capacitor of claim 18, as explained above. Ahn does not disclose a second external electrode disposed on another external surface of the body opposing the one surface, and connected to the first internal electrode through the first and second connection electrodes; and a fourth external electrode disposed on the another 15external surface of the body, and connected to the second internal electrode through the third and fourth connection electrodes.
Park discloses first and second external electrodes (131 – Figure 3, ¶33) disposed on both 15external surfaces of the body (110 – Figure 3, ¶33) and connected to the first internal electrode (121 – Figure 3, ¶33) through the first and second connection electrodes (141 – Figure 2, Figure 3, ¶33); 
and third and fourth external electrodes (132 – Figure 3, ¶33) spaced apart from the first and second external electrodes (Figure 2, Figure 3) and connected to the second internal electrodes (121 – Figure 3) through the third and fourth connection electrodes (142 – Figure 2, Figure 3, ¶33).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the external electrode structure as described by Park to provide for an electronic device that is capable of being mounted on two sides.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Jung et al. (US Publication 2018/0027656)			Figure 2
	Honda et al. (US Publication 2002/0158307)		Figure 1
	Ehara (US Publication 2014/0203892)			Figure 1A
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on (571) 272-5359. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848